*653OPINION.
Littleton:
The decision of the first issue is governed by the decision of the Board in Henry L. Berg, 6 B. T. A. 1287; John T. Burkett, 7 B. T. A. 560; D. R. McDonald, 7 B. T. A. 1078; J. E. Murphy, 9 B. T. A. 610, and the decision of the court in Rosenberger v. McCaughn, 20 Fed. (2d) 139. On the authority of those decisions we hold that the Commissioner was correct in refusing to tax income derived from the leases under section 206 of the Revenue Act of 1921.
As to the second issue, with reference to the profit of $7,600 derived by the petitioner from the sale of his interest in oil and gas underlying certain land owned by him, the Board is of the opinion that this profit was a capital gain within the meaning of section 206 of the Revenue Act of 1921 and should be taxed at 12y2 per cent as claimed by the petitioner, J. E. Murphy, supra.

Judgment will be entered on 15 days' notice, under Bule 50.